Citation Nr: 1823459	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-30 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

REMAND

The Veteran served on active duty from February 2003 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the March 2011 rating decision denied service connection for PTSD.  A review of the record reveals possible other diagnoses.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as service connection for a psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran had a Board hearing in February 2017.  The record was held open to submit additional evidence, which the Veteran did in March 2017.

The Veteran is seeking service connection for a psychiatric disorder.  In this regard, in a January 2011 statement, the Veteran reported that he has symptoms of nightmares, anxiety attacks, and uncontrollable anger due to handling detainees during service.

The Veteran's service personnel records (SPRs) show that he worked in detention and interrogation operations with unlawful enemy combatants while serving in Guantanamo Bay, Cuba.  In this regard, an August 2005 SPR reports that he was exposed to physical danger while handling detainees.  Furthermore, a January 2006 service treatment record (STR) contains a diagnosis of PTSD stemming from his service in Cuba.

The Veteran was afforded a VA examination in regard to this claim in February 2011.  However, the examiner did not diagnose the Veteran with PTSD or any other psychiatric disorder.  Thereafter, VA and private treatment records show that the Veteran has been found to exhibit symptoms of PTSD, anxiety disorder, and personality disorder.  Therefore, the Board finds that a remand is necessary to determine all psychiatric diagnoses present during the period on appeal and whether such disorders are related to his military service, including the in-service PTSD diagnosis.

In addition, while on remand updated VA treatment records should be associated with the file.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain complete VA treatment records from September 2017.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all currently diagnosed psychiatric disorders.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A) Identify all of the Veteran's psychiatric disorders, to include whether he meets the criteria for PTSD, experienced during the claim period (since October 2010).  If the criteria for PTSD are not met, please explain why.

(B) If the examiner finds that the Veteran meets the diagnostic criteria for PTSD, indicate whether such diagnosis is the result of his verified in-service stressor of handling detainees in Cuba and the in-service diagnosis of PTSD.  If the in-service diagnosis was incorrect or resolved, please explain why.

(C) For each currently diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder had its onset during, or is otherwise related to, the Veteran's military service. 

A rationale for all opinions expressed should be provided.

3.  Finally, readjudicate the appeal. If the benefit sought is not granted, furnish the Veteran an appropriate supplemental statement of the case.  Thereafter, if indicated, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

